COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
 KENNETH TROY VAUGHN,                             §
                                                                   No. 08-11-00039-CR
                   Appellant,                     §
                                                                     Appeal from the
 v.                                               §
                                                                   355th District Court
 THE STATE OF TEXAS,                              §
                                                                  of Hood County, Texas
                   Appellee.                      §
                                                                     (TC# CR10922)
                                                  §

                                  MEMORANDUM OPINION

       Before the trial court, Appellant waived trial by jury and entered a plea of guilty to one count

of indecency with a child by contact. TEX . PENAL CODE ANN . § 21.11(a)(1) (West 2011). The trial

court deferred adjudication of guilt, placed Appellant on probation for ten years, assessed a fine of

$1,500, and ordered that he pay additional sums, including court costs of $450. Subsequently, the

trial court revoked Appellant’s probation, found Appellant guilty of indecency with a child, and

sentenced him to imprisonment for twenty years. Appellant then filed his notice of appeal.

       Appellant’s court-appointed counsel, however, has filed a brief in which he has concluded

that the appeal is wholly frivolous and without merit. The brief meets the requirements of Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct.
2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the record demonstrating

why, in effect, there are no arguable grounds to be advanced. See High v. State, 573 S.W.2d 807

(Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State,

485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).



                                                  1
A copy of counsel’s brief has been delivered to Appellant, and Appellant has been advised of his

right to examine the appellate record and file a pro se brief. No pro se brief has been filed.

       We have carefully reviewed the record and counsel’s brief and agree that the appeal is wholly

frivolous and without merit. Appellant pled true and a plea of true is sufficient to revoke probation.

See Cole v. State, 578 S.W.2d 127, 128 (Tex. Crim. App. 1979). Further, appellant was sentenced

within the range of punishment for his offense. TEX . PENAL CODE ANN . § 12.33 (West 2011). Thus,

we find nothing in the record that might arguably support the appeal.

       The judgment is affirmed.



                                               GUADALUPE RIVERA, Justice
October 5, 2011

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)




                                                  2